Citation Nr: 1444907	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-27 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to an initial compensable disability rating for the service-connected squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy prior to June 10, 2009.

2.  Entitlement to an effective date earlier than June 10, 2009, for special monthly compensation (SMC) based on housebound status. 


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Esq.



WITNESSES AT HEARINGS ON APPEAL

The Veteran and the present Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1959 to November 1966.  The Veteran died in December 2011 during the course of his appeal; the Veteran's surviving spouse is the substitute Appellant in pursuing the appeal to resolution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that granted service connection for squamous cell carcinoma of the right tonsil and assigned an initial noncompensable (0 percent) disability rating effective from November 21, 2003.  The rating was increased to 100 percent effective from June 10, 2009.

Also on appeal is a July 2009 RO rating decision that in relevant part granted SMC at the housebound rate effective from June 10, 2009.  

In September 2011 the Veteran and the Appellant testified in a hearing before one of the undersigned, and in April 2013 the present Appellant testified before another of the undersigned.  Transcripts of both hearings are of record.  The Appellant declined the opportunity to have a hearing before a third Veterans Law Judge (VLJ) signing this panel decision.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During both hearings the Veteran submitted private medical and litigation records, with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

In October 2013 the Board issued a decision that denied increased ratings for the right wrist and right shoulder disabilities and granted an increased rating for the right mandible disability; those issues are accordingly no longer on appeal before the Board.  The Board's action remanded the issues identified on the title page to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From November 21, 2003, to June 10, 2009, the Veteran was compensated for residuals of tonsillar cancer including atrophy of the right trapezius muscle, weakness of the muscles of the right hand, osteonecrosis of the right mandible and right thoracic outlet syndrome, resulting in a combined rating of 80 percent; his cancer was in remission during the period.  

2.  From November 21, 2003, to June 10, 2009, in addition to the residuals of cancer already compensated, the Veteran had nearly-continuous depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems and muscle cramps and aches that restricted his routine daily activities to less than 50 percent of his pre-illness level.   

3.  Prior to June 10, 2009, the Veteran did not have a 100 percent service-connected disability plus an additional, separate and distinct, service-connected disability or disabilities independently ratable at 60 percent, and he was not permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1.  The criteria have been met for an initial rating of 60 percent, but not more, for squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy prior to June 10, 2009.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6819-6354 (2013).

2.  The criteria for grant of SMC at the housebound rate prior to June 10, 2009, are not met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The present appeal arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

In any event, neither the Veteran nor the present Appellant has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran and the present Appellant have been obtained.  The file contains adequate medical examinations and opinions to support final determinations of the issues.  

The Veteran and the present Appellant were afforded hearings before the Board.  There are two duties imposed on the person who presides at a hearing: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked; these duties are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  8 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Here, during the hearings the presiding Veterans Law Judges explicitly cited the bases for the prior determination and elicited testimony from the Veteran and the Appellant in regard to the Veteran's symptoms and resultant impairment of functioning, and to any existing evidence that should be pursued prior to adjudication of the appeal.  During the hearings the Veteran and the present Appellant demonstrated actual knowledge of this information.   See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate the claim).  The Board accordingly finds the Appellant is not prejudiced by any error associated with the hearings.

The Appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  
    
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.  

Evaluation of Disability, November 2003 - June 2009

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Respiratory cancer is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6819, which assigns a 100 percent evaluation for malignant neoplasms.  The 100 percent rating is continued beyond the cessation of any surgical, X-ray, antineoplastic or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination; if there has been no local recurrence or metastasis, rate on residuals.  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  Entitlement to an extraschedular rating is a component of any claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Evidence and Analysis

The period under review is from November 21, 2003, to June 10, 2009.  

As noted above, DC 6819 stipulates that active residuals of a malignant neoplasm should be rated separately.  During the period under review, the Veteran had separate compensation for the following disabilities, all as secondary to his service-connected carcinoma: atrophy of the right trapezius muscle (40 percent disabling), weakness of the muscles of the right hand (30 percent disabling), osteonecrosis of the right mandible (30 percent disabling) and, right thoracic outlet syndrome (20 percent disabling).  When combined under the Combined Ratings Table in 38 C.F.R. § 4.25, these ratings represent a combined value of 80 percent currently-assigned compensation for residuals of tonsillar cancer.  The Veteran also had a total disability rating based on individual unemployability (TDIU).  

The Appellant asserts the Veteran's service-connected carcinoma has resulted in the following residuals that are not yet compensated: a skin disability (to include rashes and skin cancer); weight loss; fatigue; pain; seizures; cold intolerance; cough; muscle aches and cramps; tingling; balance problems; seizures; and, depression and mood swings.

The Veteran executed a disability statement in January 2004 in support of his claim for Social Security Administration (SSA) disability benefits.  The Veteran stated he lived in a house with his girlfriend and her son, who did all the household chores because he was unable to do so.  He stated he was unable to work or to perform outdoor recreational activities.  He stated he was unable to cut his nails but otherwise denied impairment of activities of daily living (ADLs) and did not need special help or reminders to take care of his personal needs and grooming.  He stated he could drive a car and would leave the house a couple of times per week.  He endorsed difficulty lifting, reaching or using his hands but stated he could walk "fine."  He essentially denied psychiatric abnormalities.  
  
In February 2004 the Veteran was examined by Industrial Machine Associates in conjunction with his claim for SSA benefits.  In regard to the symptoms under review, the Veteran complained of numbness and tingling in the fingers of both hands and sensation of being unable to swallow.  On examination the Veteran weighed 180 pounds and had a fully normal gait and was able to shower and dress himself.  Skin was normal.  No impairment of balance was noted.  Lungs and chest were normal (no cough noted).  Neurologic examination was normal and no psychiatric disturbance was noted.  The Veteran showed decreased grip strength in the right hand (3/5) but the left hand was normal.  In terms of overall functional ability, the examiner stated the Veteran had no limitation of standing, sitting and walking; he had mild limitation on bending and climbing and moderate limitation on lifting and carrying.  There was definite decrease in the use of his right hand and arm, and especially in the decrease of right manual dexterity.
 
In April 2004 the Veteran was granted disability benefits by SSA effective from May 2, 2003.  The disability was based on disorders of the muscle ligament and fascia (primary diagnosis), apparently referring to the service-connected disability, and on diabetes mellitus (secondary diagnosis), which is not a service-connected disability.  

The Veteran presented to a private medical facility in August 2005 for treatment of what appeared to be "seizures."  The clinician determined the Veteran was having difficulty eating and swallowing subsequent to cancer surgery, but was also drinking heavily.  The Veteran reported that prior to cancer treatment he had weighed 230 pounds; he was presently maintaining 160-165 pounds.  On examination respirations were essentially clear and arm and leg strength was intact.  Skin was warm, pink and dry; no neurological or psychiatric deficits were noted.  Clinical impression was status post squamous cell carcinoma of the oropharynx with secondary resection and radiation therapy; probable dysphagia; possible orthostatic hypotensive episode with near-syncopal episodes; and, alcohol abuse.  The Veteran was encouraged to incorporate high-calorie milkshakes into his diet.

An October 2005 letter from Dr. Richard Fiese, an oral surgeon, states the Veteran had recently undergone removal of multiple abscessed teeth that had supported a fixed prosthesis and would require fabrication of a moveable prosthesis (denture) in the future.  The Veteran's history was complicated by prior resection of a squamous cell carcinoma of the right tonsil, radiotherapy to the region and the development of osteoradionecrosis of the mandible.  Consequently, nutritional intake would always be a concern.

The Veteran presented to the Central New York Occupational Health Center (CNYOHCC) in May 2007 for evaluation of the squamous cell carcinoma of the tonsil with metastases to the tongue and throat.  The Veteran reported weight change (currently 160 pounds), weakness, cold intolerance, difficulty chewing and swallowing, coughing up phlegm and blood, muscle aches and cramps, tingling, difficulty with balance, seizures and mood swings.  The Veteran also reported that his symptoms had affected his ability to perform tasks around the house, care for his family, and engage in recreational activities.  Examination showed the Veteran to be edentulous, with the left mandible partially missing.  The right neck was atrophic and the right shoulder had winged scapulae and very limited range of motion (ROM).  Strength was decreased in the right upper extremity (RUE) but normal in the left upper extremity (LUE).

In June 2007 the Veteran complained to Oswego County Radiation Oncology of recent skin rash of the neck with peeling of the skin.  Examination confirmed patchy erythematous change in the bilateral neck and dry peeling of the skin.  The clinician noted that radiation therapy was limited to the right neck, so the current skin changes in the bilateral neck could not be attributed entirely to post-radiation change; the clinician stated the Veteran's skin changes and eye irritation may have been an allergic reaction or skin condition that needed to be properly evaluated and treated.  Also on examination, the Veteran weighed 164 and appeared to be in no acute distress.

The Veteran had a VA examination in November 2007 in which he reported his weight had decreased from 230 pounds to 154; he complained of poor appetite and frequent gagging.  

In February 2009, Dr. Jack Hsu submitted a letter stating that the Veteran's radical neck dissection in December 2001 had caused damage due to traction and devascularization, which resulted in permanent xerostomia (dryness of the mouth) and dysphagia (difficulty swallowing).  

The Veteran presented to the VA primary care clinic (PCC) in March 2009 complaining of dental problems, foot pain and numbness, recurrent skin rash, neuropathy and neuropraxia.  Physical examination showed the Veteran to have normal gait.  The Veteran weighed 166 pounds.  The chest was clear, sensation was normal in the extremities and skin was clear.  The clinician's diagnosis was coronary atherosclerosis of native coronary vessel; unspecified peripheral vascular disease; peripheral sensory neuropathy; carcinoma of the head and neck; other unspecified acquired hypothyroidism; tobacco use disorder; chronic obstructive pulmonary disease (COPD); and, pulmonary coin lesion (resolved).

The Veteran and the Appellant testified in September 2011 that they believe the Veteran to have been entitled to 100 percent rating throughout the course of the appeal because, even though his cancer had not recurred, he still had all the indicia to approximate an active process, to include deterioration.  They also asserted that because SSA, another Federal agency, had determined the Veteran to be totally disabled since 2003, VA should do the same.

In conjunction with his hearing in September 2011, the Veteran presented voluminous documentation pertaining to his pursuit of long-term disability benefits under his employer's health plan.  Most of these documents pertain to the Veteran's health status, and employability, prior to May 2003 and is not relevant to resolution of the issue before the Board.  One relevant document is a letter from Mr. PE, dated in August 2007 and stating that Mr. PE observed the Veteran to be demoralized and depressed by the effects of his cancer.  The Veteran had difficulty chewing and swallowing and his weight declined accordingly.  The Veteran also lost strength in his right hand and arm, to the extent that he was unable to use a screwdriver or grasp a pencil.  By the events referenced by Mr. PE, these observations were apparently made during the period 1995 to May 2003.

The Appellant testified in April 2013 that although the Veteran was not rated at 100 percent until the cancer recurred in 2009 he actually had many residual side effects since 2001, and was unable to work.  The Veteran was unable to eat and was very weak and malnourished, with nerve damage and seizures.  Because of the osteonecrosis of the mandible the Veteran could not be fitted for proper dentures, and because of his fatigue the Veteran needed assistance to go the bathroom or to take a shower after rising from bed.  The Veteran was unable to drive and rarely went outdoors.  He had difficulty with balance and had to hold onto things in order to walk.  The Appellant essentially had to do all the household chores because the Veteran was unable to do so.

The file was reviewed by a VA physician in June 2014 to determine whether the Veteran's claimed symptoms of skin disability (to include rashes and skin cancer); weight loss; fatigue; pain; seizures; cold intolerance; cough; muscle aches and cramps; tingling; balance problems; seizures; and, depression and mood swings are medically shown to be residuals of the service-connected carcinoma.  The Veteran stated that the natural course of the Veteran's terminal malignancy would include dysphagia, loss of appetite, loss of weight, general debility, nutritional deficiencies, fatigue, pain, muscle aches and cramps and cough due to inability to swallow secretions.  Depression is a result of any chronic illness, especially when it is a terminal disease.  The Veteran also had a history of heavy alcohol intake, causing peripheral neuropathy with balance problems and seizures.  

The reviewer noted the Veteran had surgery to remove part of his tongue, radical neck dissection and osteonecrosis of the mandible; the Veteran was also edentulous. All of these factors led to dysphagia, difficulty swallowing, drooling, collection of mucus in the throat causing cough.  Weight loss also caused weakness and fatigue.  However, the reviewer concluded that weight loss, cough and fatigue are a symptom of any malignancy and are not a residual.

The reviewer stated that pain, tingling, muscle cramps and balance problems are all related to peripheral neuropathy, which the Veteran had due to his alcohol intake and later due to the extensive neck surgery and radiation therapy.  Head and neck pain, peripheral neuropathy, autonomic dysfunction (dizziness and near-syncope) and neck stiffness have all been associated with neck surgery or with radiation therapy.  The reviewer also stated that the Veteran had multiple risk factors for depression including alcohol abuse, stressful life events and serious medical illness.
The reviewer stated the Veteran's reported cold intolerance was likely related to hypothyroidism, not to head and neck cancer.  Similarly, the reported seizures were likely related to alcohol intake or to a disease by itself, not related to head and neck cancer.  The Veteran developed skin cancer (basal cell carcinoma) of the face and back in December 2010, but likely due to genetic and environmental factors rather than to the service-connected carcinoma (the Board also notes that skin cancer developed outside the period under review).  

In sum, the reviewer stated a conclusion that "the Veteran's residuals represent natural course of the disease and its treatment rather than secondary to carcinoma of Tonsil or actual disability."

The Appellant has asserted a 100 percent schedular evaluation should be granted for the period under review, since the Veteran was unemployable as demonstrated by the grant of SSA disability benefits.  The Board disagrees.  First, VA has granted TDIU throughout the period under review, which is a 100 percent rating based on a determination of individual unemployability, so the Veteran was already compensated at a 100 percent rating level for his inability to obtain and maintain substantially gainful employment during the period in question.  Moreover, as noted above, the SSA grant was based in part on nonservice-connected disability.

The Board notes that the Veteran's residual right-side weakness of the hand and shoulder is currently compensated by his 40 percent rating for atrophy of the right trapezius muscle and his 30 percent rating for weakness of the muscles of the right hand.  His difficulty chewing (dysphagia)  and swallowing is compensated by his 30 percent rating for osteonecrosis of the right mandible, and his nerve damage on the right side of the body (with weakness, pain and tingling in that extremity) is compensated by his 20 percent rating for right thoracic outlet syndrome.  

However, the Board finds the Veteran had additional residuals that are not yet being compensated, including depression and mood swings, weight loss, fatigue, pain and tingling, balance problems and muscle cramps and aches.  The VA reviewer stated that these are symptoms of any malignancy, rather than actual residuals, but the Board finds that affording the benefit of the doubt to the Veteran and to the current Appellant, these symptoms are functional residuals of the service-connected cancer that warrant compensation.   

Because the reviewer determined that seizures, skin disability and cold intolerance are not related to the tonsillar/throat cancer, those symptoms cannot be considered as residuals of the service-connected cancer.

The medical evidence of record is insufficient to assign individual schedular ratings to each of these additional residuals.  Symptoms such as cough, pain, muscle cramps, balance problems, loss of appetite and weight loss, do not have specific schedular criteria; where schedular criteria are available, such as the Schedule of Ratings for Mental Disorders for depression or Diseases of the Peripheral Nerves for peripheral neuropathy, the evidence of record does not provide adequate details to apply those criteria.  Thus, the appropriate action is to consider the "whole body" impairment caused by the Veteran's uncompensated residuals and rate such impairment by analogy under the diagnostic code (DC) that most closely approximates the Veteran's impairment of function.  In this case, the appropriate criteria are found in DC 6354 (chronic fatigue syndrome).

The rating criteria of DC 6354 are as follows.  A rating of 10 percent is assigned for symptoms that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year; or, symptoms controlled by continuous medication.  A rating of 20 percent is assigned for symptoms that are nearly constant and restrict daily routine activities by less than 25 percent of the pre-illness level; or, which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per years.  A rating of 40 percent is assigned for symptoms that are nearly constant and restrict daily routine activities to 50-75 percent of the pre-illness level; or, which wax and wane, resulting in periods of incapacitation of a least four but less than six weeks per year.  A rating of 60 percent is assigned for symptoms that are nearly constant and restrict daily routine activities to less than 50 percent of the pre-illness level; or, which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A rating of 100 percent is assigned for symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and may occasionally preclude self-care.  A Note to DC 6354 states that for the purpose of evaluating this disability, the condition will be considered "incapacitating" only while it requires bed rest and treatment by a physician.

The Board finds that the Veteran's additional residuals of depression and mood swings, cough, weight loss, fatigue, pain and tingling, balance problems and muscle cramps and aches cause a "whole body" impairment that approximates a 60 percent rating under DC 6354, as these symptoms are shown to have been nearly constant and to have restricted the Veteran's daily activities to approximately less than 50 percent of his pre-illness level.  In determining the "pre-illness level" the Board acknowledges that the Veteran was already service-connected for other disabilities and had co-existing nonservice-connected disability resulting from alcohol abuse and diabetes mellitus.  Nonetheless, it is clear from the Veteran's and the Appellant's competent and credible testimony throughout the course of the appeal that the Veteran was significantly impaired by the residuals from the service-connected cancer and its treatment.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran and the Appellant, the Board finds that a 60 percent disability is warranted under DC 6354 for the residuals described above.  

Nonetheless, the Board finds that a 100 percent disability rating is not warranted during this time period under DC 6354 for symptoms "so severe as to restrict routine daily activities almost completely", particularly given that the Veteran was already service-connected for a number of his most significant symptoms (such as right-side musculoskeletal and neurological residuals) under other DCs (the Board notes that a Veteran cannot be compensated more than once for the same symptoms) and clinical evidence during the period shows the Veteran denied impairment of activities of daily living (ADLs) and did not need special help or reminders to take care of his personal needs and grooming in January 2004 and in February 2004 on examination the Veteran had a fully normal gait and was able to shower and dress himself with no impairment of balance noted and normal neurologic and psychiatric examination and a March 2009 physical examination showed the Veteran to have normal gait, clear chest, and normal sensation in the extremities.  

The Board has considered the Appellant's competent and credible testimony that the Veteran was so impaired by balance problems and weakness from malnutrition that he needed assistance going to the restroom and taking a shower, but the Board finds this lay testimony less probative than the clinical evidence during the same period from 2003 to 2009 which shows, as explained above, normal gait, no neurological deficits, and weight that decreased from 180 to 164/166 pounds over a 5-year period from 2004 to 2009 (not objectively showing the severe weight loss and malnutrition that the Veteran and the Appellant alleged during this same time period).

The Board has found no discrete time period during the period under review in which the criteria for evaluation higher than 60 percent were met.  Accordingly, "staged" initial rating is not warranted.  Fenderson, 12 Vet. App. 119.

In December 2011 the Board directed the AOJ to forward the file to the Director of Compensation Service (Director) for extraschedular review.  The Director responded with a June 2012 memorandum titled Administrative Review - Extra-Schedular Evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  The Director noted the Veteran's medical history, and the administrative history of the claim on appeal, in detail.  The Director stated that the schedular rating currently assigned for squamous cell carcinoma (0 percent) was appropriate because the cancer had not recurred and residuals were compensated separately.  The Director also stated that the Veteran's level of disability did not present such an unusual disability picture as to render the regular rating criteria impracticable.  The Board finds that given the grant of a 60-percent disability rating for the Veteran's additional residuals under DC 6354 and given that this DC expressly considers "a combination of other signs and symptoms" that restrict daily activity, that the Veteran's additional residuals have been adequately considered by the express language of the DC and a grant or referral of an extraschedular rating is not warranted.

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, Veteran had a TDIU throughout the period under review, and the Board found by a decision in December 2011 that earlier award of TDIU is not warranted.  As such, the issue of entitlement to a TDIU is not before the Board at this time.

Entitlement to SMC prior to June 10, 2009

Applicable Laws and Regulations

SMC at the "housebound" rate is payable when a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or 4.30 (temporary total convalescence rating).  Also, a TDIU meets the criterion only if assigned for a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).   

SMC is also payable where a veteran has a service-connected disability that renders him so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Entitlement to SMC for aid and attendance was not previously claimed by the Veteran or by the Appellant and has not been adjudicated by the RO; it is accordingly not an issue before the Board in this substitution claim.

Evidence and Analysis

The Veteran is not shown to have been permanently housebound by reason of service-connected disability or disabilities during the period November 2003 to June 2009.  Accordingly, SMC at the housebound rate is not warranted unless the Veteran had a single service-connected disability rated at 100 percent plus additional service-connected disabilities rated at 60 percent of more.

As noted above, the current grant of TDIU does not satisfy the requirement for a single disability rated at 100 percent, since it is based on multiple service-connected disabilities as opposed to one disability.  Consequently, although this decision grants entitlement to additional service-connected disabilities rated at 60 percent, during the time period in question, the Veteran did not have a single disability rated at 100 percent during this same time period.  It follows that entitlement to SMC at the housebound rate is not warranted prior to June 10, 2009.


(	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating of 60 percent for squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy and left partial glossectomy, is granted, subject to the requirements applicable to the payment of monetary benefits. 

An effective date earlier than June 10, 2009, for SMC based on housebound status is denied. 





_____________________________            ___________________________
          MICHAEL A. PAPPAS		            STEVEN D. REISS
Veterans Law Judge                                          Veterans Law Judge
Board of Veterans' Appeals                               Board of Veterans' Appeals



___________________________
M. N. HYLAND
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


